This appeal is from a decree confirming the sale and granting a deficiency decree in a mortgage foreclosure suit. Seven questions are urged for reversal of the judgment below, but we find no reversible error except as to the question of whether or not a mortgagee can secure a deficiency decree for taxes and paving assessments under a mortgage which did not require the mortgagor to pay either and it is shown that the mortgagee has not paid the taxes.
We express no opinion as to whether or not the other *Page 446 
questions urged are properly here. It is not shown that in his ruling on them the chancellor committed error.
We find nothing in the record binding the mortgagor to pay for improvement liens. A deficiency decree for them was, therefore, erroneous. The mortgage covenants contain nothing about them. As to taxes the mortgagee had a right to pay them to protect his mortgage, but the record indicates that they have not been paid, so this protection was not availed of. Under the law the chancellor could have ordered them paid from the funds bid at the sale and allowed a deficiency decree accordingly.
The judgment below is reversed for a proper decree.
Reversed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., concurs in the opinion and judgment.
BROWN and DAVIS, J.J., concur specially.